PER CURIAM.
This is a suit to enjoin the' Sperry & ITutchinson Company from violating its contracts, whereby the company has agreed, under stipulated conditions and regulations, to furnish to the plaintiffs certain trading stamps, and to observe certain regulations relating to the use thereof, and also to enjoin the other defendants, who are state officers, from enforcing the provisions of chapter 228, General Laws o f Oregon of 1915, known as the Trading Stamp Act. The act purports to levy an excise tax of 5 per cent, annually on the gross receipts of every person, firm, or corporation who shall use, or who shall furnish to any other person, firm, or corporation for use, in connection with the sale of any goods, wares, or merchandise in the state of Oregon, any Stamps, coupons, or tickets commonly known as trading stamps.
It is at once apparent that the tax levied was intended and designed by the Legislature to be of such proportions as to be inhibitive of the use of such trading stamps within the state. In a case of like nature, arising under similar conditions in the state of Washington, the law was held by the District Court for the Eastern District of Washington, three judges sitting, to be void, as in contravention of the equality clause of the fourteenth amendment to the federal Constitution. Little v. Tanner, 208 Fed. 605. The doctrine of that case is altogether applicable to, and is decisive of, the issues here involved. Without, therefore, entering upon further discussion of the controversy, we hold the act in question to be without validity and void.
Let a decree be entered, enjoining the enforcement of the act, as prayed, with costs to the complainants.

<&wkey; For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes